DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 34, 35, and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/20.
Applicant’s election without traverse of Group I (claims 1, 2, 4, 6, 8-10, 14, 18-24, 26, 27, 29-32, and 41) in the reply filed on 12/16/20 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitations "the patient" and “the regime” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 32 recites the limitation "the programmed regime" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Objections
Claim 1 is objected to because of the following informalities:  change “the at least one dose of medication” to “the at least one dose of the at least one medication” at the last step of the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  change “the at least one sleeve” to “the at least one removable sleeve”.  Appropriate correction is required.
Claims 30 and 31 are objected to because of the following informalities:  change “the portable computing device” to “the portable computing and communication device”.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 10, 18, and 29-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graska et al (US 2018/0289590 A1).
(A) Referring to claim 1, Graska discloses a medication delivery and adherence system, comprising (para. 2 of Graska): 
a housing configured to mechanically connect to a portable computing and communication device (para. 4 and 24 & Fig. 1 of Graska; note the pill plate housing and the medication dispensing portable communication device case 100); 
a controller disposed within the housing and communicatively connected to the portable computing and communication device (para. 24-29 of Graska; the medication dispensing portable communication device case 100 has a device recess 300 configured to removably hold at least a portion of a portable communication device 104 therein); 
at least one removable sleeve disposed within the housing, the at least one sleeve configured to hold at least one dose of at least one medication (para. 29-31 of Graska; note the pill plate); and 
at least one electromechanical actuator electrically connected to the controller, the electromechanical actuator configured to dispense the at least one dose of medication from the at least one sleeve (para. 29-31 of Graska; note the dispensing port).
(B) Referring to claim 2, Graska discloses wherein the at least one removable sleeve is equipped with an identifier; and wherein the housing comprises an interface configured to read the identifier (para. 44, 27, and 28 of Graska).

(D) Referring to claim 6, Graska discloses a non-volatile computer-readable medium with a set of instructions stored thereon, that when executed by a processor, perform the steps of: integrating a regimen received from a healthcare provider; identifying a patient; administering a dose of a medication to the patient according to the regimen; confirming that the dose has been administered; and sending updates to the healthcare provider when the dose has been administered (para. 44 and 45 of Graska).
(E) Referring to claim 10, Graska discloses wherein the instructions further comprise the step of delivering a different specific message or video to the patient after the dose has been administered or missed (para. 44 of Graska).
(F) Referring to claim 18, Graska discloses wherein the instructions further comprise the steps of: confirming that the dose has been taken; and transmitting information confirming that the dose has been taken (para. 44 and 45 of Graska).
(G) Referring to claim 29, Graska discloses wherein the at least one medication comprises a co-medication (para. 25 of Graska).
(H) Referring to claims 30 and 31, Graska discloses wherein the controller is communicatively connected to the portable computing device via a wireless connection and wherein the controller and the at least one electromechanical actuator are electrically connected to the portable computing device, such that the controller and the at least one electromechanical actuator are powered by a battery in the portable computing device (para. 45 of Graska).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Francois (US 2017/0262604 A1).
(A) Referring to claims 8 and 9, Graska does not disclose wherein the instructions further comprise the step of notifying a caregiver that attention may benefit the patient, without revealing confidential medical information and wherein the instructions further comprise the step of notifying a caregiver that intervention may be required based only on activity reported from the portable computing and communication device and not from the medication delivery and adherence system.
	Francois discloses wherein the instructions further comprise the step of notifying a caregiver that attention may benefit the patient, without revealing confidential medical information (para. 10, 69, and 483 of Francois) and wherein the instructions further comprise the step of notifying a caregiver that intervention may be required based only on activity reported from the portable computing and communication device and not from the medication delivery and adherence system (para. 69 of Francois).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Francois within Graska.  The motivation for doing so would have been to help patient manage his/her condition (para. 75 of Francois).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Zdeblick et al. (US 2009/0076338 A1).
(A) Referring to claim 14, Graska does not disclose wherein the instructions further comprise the steps of: determining the patient's location; and changing the regimen based on the patient's location. 
	Zdeblick discloses wherein the instructions further comprise the steps of: determining the patient's location; and changing the regimen based on the patient's location (para. 42 of Zdeblick).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zdeblick within Graska.  The motivation for doing so would have been to determine appropriate modifications (para. 42 of Zdeblick).

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Edgren et al. (US 2003/0125714 A1).
(A) Referring to claims 19 and 21, Graska does not disclose wherein the instructions further comprise the steps of: measuring at least one physical or physiological parameter of the patient to confirm that the dose has been taken; and indicating that the dose has been taken and wherein the physiological parameter is selected from the group consisting of sweat composition, blood-vessel dilation, blood pressure, and temperature.
	Edgren discloses wherein the instructions further comprise the steps of: measuring at least one physical or physiological parameter of the patient to confirm that the dose has been taken; and indicating that the dose has been taken and wherein the physiological parameter is selected from the group consisting of sweat composition, blood-vessel dilation, blood pressure, and temperature (para. 165 of Edgren).
. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of in view of Banner et al. (US 2004/0003813 A1).
(A) Referring to claim 20, Graska does not disclose wherein the physical parameter is selected from the group consisting of an exhaled gas or vapor-species from the patient, the gas or vapor species selected from the group consisting of CO2, trace-gasses and alcohols.
	Banner discloses wherein the physical parameter is selected from the group consisting of an exhaled gas or vapor-species from the patient, the gas or vapor species selected from the group consisting of CO2, trace-gasses and alcohols (para. 38 of Banner).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Banner within Graska.  The motivation for doing so would have been to determine desired settings (para. 2 of Banner).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Cox et al. (US 2009/0087854 A1).
(A) Referring to claim 22, Graska does not disclose wherein the instructions further comprise the steps of: deciding via a probabilistic process whether to assign the patient to a control group; and administering a dose of a different medication to the patient if the patient is assigned to the control group.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Cox within Graska.  The motivation for doing so would have been to determine effective treatment (para. 110 of Cox).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Korb (US 2017/0109759 A1).
(A) Referring to claim 23, Graska does not disclose further comprising an authentication means, wherein the identifying step comprises comparing at least one authentication credential of the patient with a stored authentication credential in order to validate the identity of the patient.
	Korb discloses further comprising an authentication means, wherein the identifying step comprises comparing at least one authentication credential of the patient with a stored authentication credential in order to validate the identity of the patient (para. 31 of Korb).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Korb within Graska.  The motivation for doing so would have been get proof of identity prior to providing treatment (para. 31 of Korb).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Nighswander et al. (US 2018/0041338 A1).
(A) Referring to claim 24, Graska does not disclose wherein the instructions further comprise the step of blockchain encrypting at least one element of recorded data.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Nighswander.  The motivation for doing so would have been to keep data secure (para. 90 of Nighswander).

Claim 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Waugh et al. (US 2010/0268380 A1).
(A) Referring to claims 26 and 27, Graska does not disclose further comprising a sensor selected from the group consisting of a temperature sensor and a humidity sensor, the sensor configured to measure the environment within or around the device and wherein the controller is configured to notify the patient or change the regime if the at least one medication has experienced an over-exposure to a damaging environmental condition.
	Waugh discloses further comprising a sensor selected from the group consisting of a temperature sensor and a humidity sensor, the sensor configured to measure the environment within or around the device (para. 26 of Waugh) and wherein the controller is configured to notify the patient or change the regime if the at least one medication has experienced an over-exposure to a damaging environmental condition (para. 93 of Waugh).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Waugh within Graska.  The motivation for doing so would have been to report alarms for remedial action (para. 93 of Waugh).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Chrusciel et al. (US 2014/0214200 A1).

	Chrusciel discloses further comprising a tamper detection means, configured to detect when the housing has been tampered with or when a dose of the medication has been removed outside of the programmed regime (para. 19 of Chrusciel).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Chrusciel within Graska.  The motivation for doing so would have been to destroy the pills (para. 19 of Chrusciel).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graska et al (US 2018/0289590 A1) in view of Topliffe et al. (US 2002/0113077 A1).
(A) Referring to claim 41, Graska does not disclose wherein the instructions further comprise the steps of: determining deviations from a past regimen; and changing the regimen based on the determined deviations.
	Topliffe discloses wherein the instructions further comprise the steps of: determining deviations from a past regimen; and changing the regimen based on the determined deviations (para. 3, 7, and 32 of Topliffe).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Topliffe within Graska.  The motivation for doing so would have been to monitor compliance (para. 1 of Topliffe).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686